                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5: 19-cv-427-BO


NOKIA TECHNOLOGIES OY,           )
                    Plaintiff,   )
V.                               )                                    ORDER
                                 )
LENOVO (SHANGHAI) ELECTRONICS )
TECHNOLOGY CO. LTD., etal.,      )
                      Defendant. )


         This cause comes before the Court on plaintiffs motion to stay the case pursuant to 28

U.S.C . § 1659(a). [DE 89]. Plaintiff asks the Court to suspend all deadlines adopted by the Court,

except the deadline for conclusion of initial mediation, until the determination of the United States

International Trade Commission (ITC) in its investigation is final. Defendant does not oppose

plaintiffs request for a stay , except for the carveout of the deadline for conclusion of initial

mediation from the stay .

         Pursuant to§ 1659(a), plaintiff is entitled to request a mandatory stay as to the patents in

the ITC case and has timely made its request. The motion is ALLOWED and all deadlines adopted

by the Court are STA YEO until the determination of the ITC in Certain Electronic Devices,

Including Computers, Tablet Computers, and Components and Modules Thereof, Inv. No. 337-

T A-1208 becomes final. The Court further ORDERS the parties to promptly notify when the

determination ofITC Investigation No. 33 7-T A-1208 , including any appeals therefrom, becomes

final.




          Case 5:19-cv-00427-BO Document 118 Filed 09/18/20 Page 1 of 2
SO ORDERED, this   l!iday of September, 2020.


                                       TRRENCE W. BOYLE
                                       CHIEF UNITED ST ATES DISRICTJ




                                          2

       Case 5:19-cv-00427-BO Document 118 Filed 09/18/20 Page 2 of 2
